DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 21 recites, “A computer program product”, one skilled in the art can reasonably interpret the computer program product as a software per se. and software does/do not fall within at least one of the four categories of patent eligible subject matter. Therefore, claim 21 is rejected as being non-statutory subject matter. 

Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Claim 7 is dependent upon claim 5 however, claim 5 is cancelled. Applicant is suggested to correct the dependency for claim 7. Appropriate correction is required.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 10, 11, 19-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yu et al. (US 9626577) (hereafter Yu) (See IDS).
Regarding claims 1 and 10, Yu discloses an image processing method for target recognition, comprising: inputting N frames of images into a quality evaluation network model, wherein N is a positive integer (col. 1 lines 54-col. 3 line 3, col. 4 lines 4-9, col. 8 lines 51-col. 9 line 5; a classifier is disclosed corresponding to a quality evaluation network model as defined, Fig. 1, the video feed of images, 120); 
determining, with the quality evaluation network model (fig. 1, the determine the quality metric value for each image, step 124), a feature vector of each of the N frames of images (see, figs. 4A-4D, features of the candidate character, see, col. 1 lines 54-60) according to an attention weight of a preset sub-region image (col. 3 lines 17-25 discloses(15) Once an image is selected, the mobile device 110 may process (128) the selected image using a variety of pre-processing steps to identify one or more regions in the image that are likely to include text. Based on the detection of such regions) and M quality evaluation parameters, wherein M is a see, col. 6 lines 35-67 a region of an image which may comprise a glyph, corresponds to a sub-region); 
determining quality evaluation values of the N frames of images according to the feature vectors of the N frames of images (see, fig. 1, the 124, determine quality metric values of each image, col. 3 lines 1-10, (13) The mobile device 110 then uses the image quality metric value and historical quality metric value to determine (126) whether the image is suitable. The historical quality metric value incorporates the quality metric value for previously received images in the video feed 150. For example, when the mobile device 110 receives image 6, the mobile device 110 may use the quality metric values of images 1-5 to calculate a historical quality metric value. The mobile device 110 may then compare the quality metric value of a current image to the historical quality metric value. For example, the mobile device 110 may compare the quality metric value of image 6 to the historical quality metric value of images 1-5. Thus, using the historical quality metric value the mobile device 110 may select the current image for further processing. That is, if a quality metric value of a particular image compares favorably to the historical quality metric value (as described below), then that particular image may be selected); 
determining a target image or a target vector for target recognition according to the quality evaluation values of the N frames of images (see, col. 1 line 54-col. 2 line 3, One way of selecting an image for object recognition is to compute a metric/feature for each frame in the video feed and to select an image for processing if the metric exceeds a certain threshold. Typically, these values may be only computed based on the frame itself, or may be computed based on the frame or a pair of adjacent frames. For example, a system may compute a focus metric, which measures a focus level of the image. If the focus metric exceeds a certain value, the image may be selected. Other metrics may also be used, for example a motion metric that measures an amount of motion detected in the image (which may also use information from a pair of adjacent frames), a contrast metric that measures the contrast of the image, a brightness metric that measures brightness in the image, or the like. In another method, the image may be selected based on multiple metrics and their exceeding their respective thresholds); 
the target image is an image in the N frames of images; the target vector is a feature vector in the feature vectors of the N frames of images (see, col. 4 lines 13-15, (19) The metrics used to select an image may be general image quality metrics discussed above (focus, sharpness, motion, etc.) or may be customized image quality metrics).
 	Regarding claims 2 and 11, Yu further discloses the method, wherein determining a feature vector of each of the N frames of images according to an attention weight of a preset sub-region image and M quality evaluation parameters comprises: 
determining, for each of the N frames of images, a plurality of sub-region images and an attention weight corresponding to each of the plurality of sub-region images ((col. 3 lines 17-25 discloses (15) Once an image is selected, the mobile device 110 may process (128) the selected image using a variety of pre-processing steps to identify one or more regions in the image that are likely to include text. Based on the detection of such regions, see, col. 6 lines 35-67 a region of an image which may comprise a glyph, corresponds to a sub-region); 
performing feature extraction (see, Figs. 4A to 4D, features of an extracted candidate character) on each of the sub-region images to obtain a feature vector including M feature values, the M feature values correspond respectively to values of the M quality evaluation parameters (see, fig. 1, the 124, determine quality metric values of each image, col. 3 lines 1-10, (13) The mobile device 110 then uses the image quality metric value and historical quality metric value to determine (126) whether the image is suitable. The historical quality metric value incorporates the quality metric value for previously received images in the video feed 150. For example, when the mobile device 110 receives image 6, the mobile device 110 may use the quality metric values of images 1-5 to calculate a historical quality metric value. The mobile device 110 may then compare the quality metric value of a current image to the historical quality metric value. For example, the mobile device 110 may compare the quality metric value of image 6 to the historical quality metric value of images 1-5. Thus, using the historical quality metric value the mobile device 110 may select the current image for further processing. That is, if a quality metric value of a particular image compares favorably to the historical quality metric value (as described below), then that particular image may be selected); 
determining the feature vector of each of the N frames of images according to the feature vector of each of the sub-region images and the attention weight corresponding to each of the sub-region images (col. 1 lines 54-65 to col 2 lines 1-3; One way of selecting an image for object recognition is to compute a metric/feature for each frame in the video feed and to select an image for processing if the metric exceeds a certain threshold. Typically, these values may be only computed based on the frame itself, or may be computed based on the frame or a pair of adjacent frames. For example, a system may compute a focus metric, which measures a focus level of the image. If the focus metric exceeds a certain value, the image may be selected. Other metrics may also be used, for example a motion metric that measures an amount of motion detected in the image (which may also use information from a pair of adjacent frames), a contrast metric that measures the contrast of the image, a brightness metric that measures brightness in the image, or the like. In another method, the image may be selected based on multiple metrics and their exceeding their respective thresholds).
 	regarding claim 19, Yu further discloses an electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface and the memory communicate with each other through the communication bus; the memory is configured for storing computer programs; the processor is see, col. 5 lines 35-56, col. 12 lines 7-35).
  	Regarding claim 20, Yu further discloses a non-transitory computer-readable storage medium, comprising computer programs stored thereon which, when executed by a processor, causes the processor to perform method steps of claim 1 (see, col. 12 lines 7-35).
 	Regarding claim 21, Yu further discloses a computer program product which, when executed on a computer, causes the computer to perform method steps of claim 1 (see, col. 2 lines 7-35).

Allowable Subject Matter
7.	Claims 3, 4, 6-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 10467743) discloses image processing When multiple image quality evaluation indexes are used for image quality evaluation of the second images, the weight of each of multiple image quality evaluation indexes can be pre-set to obtain multiple image quality evaluation values, and a final image quality evaluation value can be obtained according to multiple image quality evaluation values and the weight of each image quality evaluation index.



Xiao et al. (US 2018/0174046) discloses target detection device, neural network training in which a target detection method and device based on a neural network and training method and device of a neural network for target detection. The target detection method comprises: acquiring a to-be-detected image that contains a target; acquiring first feature information of the to-be-detected image by use of a first neural network, acquiring second feature information of the to-be-detected image by use of a second neural network; combining the first feature information and the second feature information to acquire combined feature information; and acquiring a target detection result by use of the second neural network and based on the combined feature information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        02/05/2022